         Case 4:19-cv-00778-LPR Document 44 Filed 07/14/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

 WANDA GRIGSBY                                                               PLAINTIFF


 v.                            Case No. 4:19-cv-00778-LPR


 PULASKI COUNTY SPECIAL SCHOOL DISTRICT                                    DEFENDANT


                                      JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that judgment is entered for Defendant Pulaski County Special School District.

       IT IS SO ADJUDGED this 14th day of July 2021.



                                                 ________________________________
                                                 LEE P. RUDOFSKY
                                                 UNITED STATES DISTRICT COURT
